Exhibit 10.1
 
EXECUTIVE AGREEMENT, dated as of November 1, 2007 (the “Effective Date”),
between OLIN CORPORATION, a Virginia corporation (“Olin”), and [•]
(“Executive”).
 
WHEREAS Executive is a key member of Olin’s management; and
 
WHEREAS Olin believes that it is appropriate to provide Executive with certain
specified severance compensation and benefits in the event of termination of
employment under certain circumstances as set forth in more detail below.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
SECTION 1.  Definitions.  As used in this Agreement:
 
(a)  “Board” means the Board of Directors of Olin.
 
(b)  “Cause” means (i) the willful and continued failure of Executive to
substantially perform Executive’s duties (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or injury);
(ii) the willful engaging by Executive in gross misconduct significantly and
demonstrably financially injurious to Olin; (iii) a willful breach by Executive
of Olin’s Code of Business Conduct; or (iv) willful misconduct by Executive in
the course of Executive’s employment which is a felony or fraud.  No act or
failure to act on the part of Executive will be considered “willful” unless done
or omitted not in good faith and without reasonable belief that the action or
omission was in the interests of Olin or not opposed to the interests of Olin
and unless the act or failure to act has not been cured by Executive within 14
days after written notice to Executive specifying the nature of such
violations.  Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause without reasonable written notice to Executive
setting forth the reasons for Olin’s intention to terminate for Cause.
 
(c)  “Executive Severance” means:
 
(i)  twelve months of Executive’s then current monthly salary; plus
 
(ii)  an amount equal to the greater of (A) Executive’s average annual award
actually paid in cash (or, in the event that the award in respect of the
calendar year immediately prior to the year in which the date of Termination
occurs has not yet been paid, the amount of such award that would have been
payable in cash in the year in which the date of Termination occurs had
Executive not incurred a Termination) under Olin’s short-term annual incentive
compensation plans or programs (“ICP”) (including zero if nothing was paid or
deferred but including any portion thereof Executive has elected to defer and,
for the avoidance of doubt, excluding any portion of an annual award that
Executive does not have a right to receive currently in cash) in respect of the
three calendar years immediately preceding the calendar year in which the date
of Termination occurs (or if Executive has not participated in ICP for such
three completed calendar years, the average of any such awards in respect of the
shorter period of years in which Executive was a participant) and
(B) Executive’s then current ICP standard annual award in respect of the year in
which the date of Termination occurs.
 

--------------------------------------------------------------------------------


(d)  “Termination” means the termination of Executive’s employment by Olin other
than for Cause and other than due to Executive’s death or disability.  For
purposes solely of clarification, it is understood that (x) if, in connection
with the spinoff of an Olin business or Olin’s assets as a separate public
company to Olin’s shareholders, Executive accepts employment with, and becomes
employed at, the spunoff company or its affiliate, the termination of
Executive’s employment with Olin shall not be considered a “Termination” for
purposes of this Agreement and (y) except as provided in Section 4(d), in
connection with the sale of an Olin business or assets to a third party or the
transfer or sale of an Olin business or Olin’s assets to a joint venture to be
owned directly or indirectly by Olin with one or more third parties, if
Executive accepts employment with, and becomes employed by, such buyer or its
affiliate or such joint venture or its affiliate in connection with such
transaction, such cessation of employment with Olin shall not be considered a
“Termination” for purposes of this Agreement.
 
SECTION 2.  Entire Agreement; Prior Agreements.  This Agreement (together with
the Executive Change in Control Agreement, dated as of November 1, 2007, between
Executive and Olin (the “CIC Agreement”)) sets forth the entire understanding
between Executive and Olin with respect to the subject matter hereof and
thereof.  All oral or written agreements or representations, express or implied,
with respect to the subject matter of this Agreement are set forth in this
Agreement and the CIC Agreement.  All prior agreements, understandings and
obligations (whether written, oral, express or implied) between Executive and
Olin with respect to the subject matter hereof are terminated as of the date
hereof (including, specifically, the Executive Agreement between Olin and
Executive dated as of November 1, 2002) and are superseded by this Agreement and
the CIC Agreement.  Notwithstanding the foregoing, the provisions of Section 7
shall not supersede any other agreements, understandings or obligations between
Executive and Olin with respect to the subject matter thereof, which shall
remain in full force and effect in accordance with their terms.
 
SECTION 3.  Term; Executive’s Duties.  (a)  This Agreement expires at the close
of business on January 26, 2011, provided that beginning on January 26, 2009 and
on each January 26 thereafter (any such January 26 being referred to herein as a
“Renewal Date”) the term of this Agreement shall be extended for one additional
year unless Olin has provided Executive with written notice at least 90 days in
advance of the immediately succeeding Renewal Date that the term of this
Agreement shall not be so extended, provided that the expiration of this
Agreement shall not affect any of Executive’s rights resulting from a
Termination occurring prior to such expiration.  In the event of Executive’s
death while employed by Olin, this Agreement shall terminate and be of no
further force or effect on the date of Executive’s death.  Executive’s death
will not affect any of Executive’s rights resulting from a Termination prior to
death.
 
2

--------------------------------------------------------------------------------


(b)  During the period of Executive’s employment by Olin, Executive shall devote
Executive’s full time efforts during normal business hours to Olin’s business
and affairs, except during vacation periods in accordance with Olin’s vacation
policy and periods of illness or incapacity.  Nothing in this Agreement will
preclude Executive from devoting reasonable periods required for service as a
director or a member of any organization involving no conflict of interest with
Olin’s interest, provided that no additional position as director or member
shall be accepted by Executive during the period of Executive’s employment with
Olin without its prior consent.
 
SECTION 4.  Executive Severance Payment.  (a)  Subject to Section 4(b), in the
event of a Termination occurring before the expiration of this Agreement, Olin
will pay Executive, in equal installments in accordance with Olin’s normal
payroll practices, over the 12-month period that begins on the 55th day after
the date of Termination, an aggregate amount equal to the Executive Severance,
provided that no amounts shall be payable to Executive unless, on or prior to
the 54th day following the date of Termination, (i) Executive shall have
executed the Release described in Section 6 and (ii) such Release shall have
become effective and irrevocable.
 
(b)  Notwithstanding Section 4(a), if Executive would otherwise have been
required by Olin policy to retire at age 65, then if the date of Executive’s
sixty-fifth birthday falls during the 12-month period immediately following the
date of Termination, the aggregate amount payable pursuant to Section 4(a) shall
be reduced to the amount equal to the product of (i) the Executive Severance,
multiplied by (ii) a fraction, the numerator of which is the number of days from
the date of Termination through and including the date of Executive’s
sixty-fifth birthday and the denominator of which is 365, and such reduced
amount shall be payable (subject to the Release requirement set forth in
Sections 4(a) and 6) in equal installments in accordance with Olin’s normal
payroll practices over the period that begins on the 55th day after the date of
Termination and ends on the 55th day after the Executive’s sixty-fifth birthday.
 
(c)  If on the date of Termination, Executive is eligible and is receiving
payments under any then existing disability plan of Olin or its subsidiaries and
affiliates, then Executive agrees that all payments under such disability plan
may, and will be, suspended and offset (subject to applicable law) during the
12-month period specified in Section 4(a) (or, if applicable, such shorter as
specified in Section 4(b)).  If, after such period, Executive remains eligible
to receive disability payments, then such payments shall resume in the amounts
and in accordance with the provisions of the applicable disability plan of Olin
or its subsidiaries and affiliates.
 
(d)  In the event Executive, in connection with the sale of an Olin business or
assets to a third party or the transfer of an Olin business or Olin assets to a
joint venture which would be owned directly or indirectly by Olin with one or
more third parties, ceases to be employed by Olin and with Olin’s consent
becomes employed by the buyer or its affiliate or the joint venture or its
affiliate (a “New Employer”), Executive shall be entitled to the benefits
provided under Section 4(a) (determined as if Executive incurred a Termination
upon such cessation of employment with Olin) (subject to Sections 4(b), 4(c) and
17) and the first sentence of Section 5(a) (subject to Section 5(b)), and
Section 5(c), if Executive has a Termination with the New Employer (with the New
Employer being substituted for Olin in Section 1(d)) within 12 months of
becoming employed by such New Employer.  Subject to Section 18(b), any cash
compensation amounts paid under this Section 4(d) shall be reduced by any
severance, job transition or employment termination payments such Executive
receives in cash from the New Employer in connection with the Termination.
 
3

--------------------------------------------------------------------------------


SECTION 5.  Other Benefits.  (a)  If Executive becomes entitled to payment under
Section 4(a) or 4(b), as applicable, then (i) Executive will be treated as if
Executive remained employed for service purposes for 12 months following the
date of Termination.  If the date of Termination is prior to January 1, 2008,
the Executive will receive 12 months of service credit under all Olin qualified
and non-qualified defined benefit pension plans for which Executive was eligible
at the time of termination.  If the date of Termination is after December 31,
2007, the Executive will receive 12 months of retirement contributions to all
Olin qualified and non-qualified defined contribution plans for which Executive
was eligible at the time of the Termination.  Such contributions shall be based
on the amount of the Executive Severance.  Such service credits or contributions
shall be applied to Olin’s qualified pension plans to the extent permitted under
then applicable law, otherwise such credit shall be applied to Olin’s
non-qualified defined benefit or defined contribution plan, as
appropriate.  Payments under such non-qualified plans shall be due at the times
and in the manner payments are due Executive under Olin’s non-qualified defined
benefit and defined contribution pension plans, it being understood that
Executive shall be permitted to receive payments from Olin’s plans (assuming
Executive otherwise qualifies to receive such payments, is permitted to do so
under the applicable plan terms and elects to do so), during the period that
Executive is receiving payments pursuant to Section 4(a)), and that Executive’s
defined benefit pension benefit will be determined based on Executive’s actual
age at the time Executive’s pension benefit commences; and (ii) for 12 months
from the date of the Termination, Executive (and Executive’s covered dependents)
will continue to enjoy coverage on the same basis as a similarly situated active
employee under all Olin medical, dental, and life insurance plans to the extent
Executive was enjoying such coverage immediately prior to the
Termination.  Executive’s entitlement to insurance continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 would commence at the
end of the period during which insurance coverage is provided under this
Agreement without offset for coverage provided hereunder.  Executive shall
accrue no vacation during the 12 months following the date of Termination but
shall be entitled to payment for accrued and unused vacation for the calendar
year in which the Termination occurs.  If Executive receives the Executive
Severance (including the amount referred to in Section 1(c)(ii)), Executive
shall not be entitled to an ICP award for the calendar year of Termination if
Termination occurs during the first calendar quarter.  Even if Executive
receives the Executive Severance (including the amount referred to in Section
1(c)(ii)), if Termination occurs during or after the second calendar quarter,
Executive shall be entitled to a prorated ICP award for the calendar year of
Termination which shall be determined by multiplying the average actual payout
(as a percentage of the ICP standard) for all participants in the ICP in the
same measurement organizational unit by a fraction, the numerator of which is
the number of weeks in the calendar year prior to the Termination and the
denominator of which is 52, which shall be payable at substantially the same
time as ICP payments for the year in which Termination occurs are made to then
current active employees, provided that such payment shall be made to Executive
no earlier than January 1 and no later than December 31 of the calendar year
following the year in which the date of Termination occurs.  Executive shall
accrue no ICP award following the date of Termination.
 
4

--------------------------------------------------------------------------------


(b)  Notwithstanding the foregoing Section 5(a), no such service credit or
insurance coverage will be afforded by this Agreement with respect to any period
after Executive’s sixty-fifth birthday, if Executive would otherwise have been
required by Olin policy to retire at age 65.
 
(c)  In the event of a Termination, Executive will be entitled at Olin’s expense
to outplacement counseling and associated services in accordance with Olin’s
customary practice at the time with respect to its senior executives who have
been terminated other than for Cause.  It is understood that the counseling and
services contemplated by this Section 5(c) are intended to facilitate the
obtaining by Executive of other employment following a Termination, and payments
or benefits by Olin in lieu thereof will not be available to Executive.  The
outplacement services will be provided for a period of 12 months beginning
within five days after the Release described in Section 6 becomes effective and
irrevocable.
 
SECTION 6.  Release.  Executive shall not be entitled to receive any of the
payments or benefits set forth in Sections 4 and 5 unless Executive executes a
Release (substantially in the form of Exhibit A hereto) in favor of Olin and
others set forth in Exhibit A relating to all claims or liabilities of any kind
relating to Executive’s employment with Olin or an affiliate and the termination
of such employment, and, on or prior to the 54th day following the date of
Termination, such Release becomes effective and irrevocable in accordance with
the terms thereof.
 
SECTION 7.  Restrictive Covenants.  (a)  As an inducement to Olin to provide the
payments and benefits to Executive hereunder, Executive acknowledges and agrees
that, except as otherwise provided in Section 7(g), in the event of Executive’s
termination of employment for any reason, Executive agrees to comply with the
restrictions set forth in Section 7(b) for a one-year period from the date of
Termination  (or, if earlier, until Executive attains age 65, if Executive would
otherwise have been required by Olin policy to retire at age 65) (the
“Non-Compete Term”), provided that if Executive’s employment is not terminated
by reason of a Termination (and Executive therefore is not entitled to receive
the payments and benefits set forth in Sections 4 and 5 hereof), then Executive
need not comply with the restrictions set forth in Section 7(b).
 
5

--------------------------------------------------------------------------------


(b)  Executive acknowledges and agrees that, except as otherwise provided in
Section 7(g),  so long as Olin complies with its obligations to provide the
payments required under Sections 4 and 5, Executive shall not during the
Non-Compete Term, directly or indirectly: (i) render services for any
corporation, partnership, sole proprietorship or any other person or entity or
engage in any business which, in the judgment of Olin, is or becomes competitive
with Olin or any affiliate, or which is or becomes otherwise prejudicial to or
in conflict with the interests of Olin or any affiliate (such judgment to be
based on Executive’s positions and responsibilities while employed by Olin or an
affiliate, Executive’s post-employment responsibilities and position with such
corporation, partnership, sole proprietorship, person, entity or business, the
extent of past, current and potential competition or conflict between Olin or an
affiliate and such other corporation, partnership, sole proprietorship, person,
entity or business, the effect on customers, suppliers and competitors of
Executive’s assuming such post-employment position, the guidelines established
in the then-current edition of Olin’s Standards of Ethical Business Practices,
and such other considerations as are deemed relevant given the applicable facts
and circumstances), provided that Executive shall be free to purchase as an
investment or otherwise, stock or other securities of such corporation,
partnership, sole proprietorship, person, entity or business so long as they are
listed upon a recognized securities exchange or traded over the counter and such
investment does not represent a substantial investment to Executive or a greater
than 1% equity interest in such corporation, partnership, sole proprietorship,
person, entity or business or (ii) for Executive or for any other person,
corporation, partnership, sole proprietorship, entity or business: (A) employ or
attempt to employ or enter into any contractual arrangement with any employee or
former employee of Olin, unless such employee or former employee has not been
employed by Olin for a period in excess of six months; (B) call on or solicit
any of the actual or targeted prospective clients of Olin on behalf of any
corporation, partnership, sole proprietorship, person, entity or business in
connection with any business competitive with the business of Olin; or (C) make
known the names and addresses of such clients or any information relating in any
manner to Olin’s trade or business relationships with such customers.
 
(c)  Executive acknowledges and agrees (whether or not Executive is subject to
the restrictions set forth in Section 7(b)) not to disclose, either while in
Olin’s employ or at any time thereafter, to any person not employed by Olin, or
not engaged to render services to Olin, any confidential information obtained by
Executive while in the employ of Olin, including, without limitation, trade
secrets, know-how, improvements, discoveries, designs, customer and supplier
lists, business plans and strategies, forecasts, budgets, cost information,
formulae, processes, manufacturing equipment, compositions, computer programs,
data bases and tapes and films relating to the business of Olin and its
subsidiaries and affiliates (including majority-owned companies of such
subsidiaries and affiliates); provided, however, that this provision shall not
preclude Executive from disclosing information (i) known generally to the public
(other than pursuant to Executive’s act or omission) or (ii) to the extent
required by law or court order.  Executive also agrees that upon leaving Olin’s
employ Executive will not take with Executive, without the prior written consent
of an officer authorized to act in the matter by the Board, any drawing,
blueprint, specification or other document of Olin, its subsidiaries or
affiliates, which is of a confidential nature relating to Olin, its subsidiaries
or affiliates, including, without limitation, relating to its or their methods
of distribution, or any description of any formulae or secret processes.
 
6

--------------------------------------------------------------------------------


(d)  Executive acknowledges and agrees that (i) the restrictive covenants
contained in this Section 7 are reasonably necessary to protect the legitimate
business interests of Olin, and are not overbroad, overlong, or unfair and are
not the result of overreaching, duress or coercion of any kind, (ii) Executive’s
full, uninhibited and faithful observance of each of the covenants contained in
this Section 7 will not cause Executive any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair Executive’s ability to obtain employment commensurate with
Executive’s abilities and on terms fully acceptable to Executive or otherwise to
obtain income required for the comfortable support of Executive and Executive’s
family and the satisfaction of the needs of Executive’s creditors and (iii) the
restrictions contained in this Section 7 are intended to be, and shall be, for
the benefit of and shall be enforceable by, Olin’s successors and permitted
assigns.
 
(e)   Executive acknowledges and agrees that any violation of the provisions of
Section 7 would cause Olin irreparable damage and that if Executive breaches or
threatens to breach such provisions, Olin shall be entitled, in addition to any
other rights and remedies Olin may have at law or in equity, to obtain specific
performance of such covenants through injunction or other equitable relief from
a court of competent jurisdiction, without proof of actual damages and without
being required to post bond.
 
(f)  In the event that any arbitrator or court of competent jurisdiction shall
finally hold that any provision of this Agreement (whether in whole or in part)
is void or constitutes an unreasonable restriction against Executive, such
provision shall not be rendered void but shall be deemed to be modified to the
minimum extent necessary to make such provision enforceable for the longest
duration and the greatest scope as such arbitrator or court may determine
constitutes a reasonable restriction under the circumstances.
 
(g)  Notwithstanding anything to the contrary in this Agreement, the provisions
of Sections 7(a) and 7(b) shall not apply to Executive, if Executive becomes
entitled to receive severance payments and benefits pursuant to the CIC
Agreement.
 
SECTION 8.  Successors; Binding Agreement.  (a)  Olin will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of Olin, by agreement, in
form and substance satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Olin would
be required to perform if no such succession had taken place.  Failure of Olin
to obtain such assumption and agreement prior to the effectiveness of any such
succession will be a breach of this Agreement and entitle Executive to
compensation from Olin in the same amount and on the same terms as Executive
would be entitled to hereunder had a Termination occurred on the succession
date.  As used in this Agreement, “Olin” means Olin as defined in the preamble
to this Agreement and any successor to its business or assets which executes and
delivers the agreement provided for in this Section 8 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law or
otherwise.
 
7

--------------------------------------------------------------------------------


(b)  This Agreement shall be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
SECTION 9.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to Executive:
[•]


If to Olin:
 
Olin Corporation
 
190 Carondelet Plaza
 
Suite 1530
 
Clayton, MO 63105-3443
 
Attention: Corporate Secretary
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
SECTION 10.  Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia (without giving effect to its principles of conflicts of law).
 
SECTION 11.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
 
SECTION 12.  Mitigation.  Executive will not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall any compensation received by Executive from a third party
reduce such payment except as explicitly provided in this Agreement.  Except as
may otherwise be expressly provided herein, nothing in this Agreement will be
deemed to reduce or limit the rights which Executive may have under any employee
benefit plan, policy or arrangement of Olin and its subsidiaries and
affiliates.  Except as expressly provided in this Agreement and subject to
Section 18(b), payments made pursuant to this Agreement shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim which Olin and its
subsidiaries and affiliates may have against Executive.
 
SECTION 13.  Withholding of Taxes.  Olin may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.
 
8

--------------------------------------------------------------------------------


SECTION 14.  Non-assignability.  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 8 above.  Without limiting the foregoing, Executive’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than a transfer
by will or by the laws of descent or distribution, and, in the event of any
attempted assignment or transfer by Executive contrary to this Section 14, Olin
shall have no liability to pay any amount so attempted to be assigned or
transferred.
 
SECTION 15.  No Employment Right.  This Agreement shall not be deemed to confer
on Executive a right to continued employment with Olin.
 
SECTION 16.  Disputes/Arbitration.  (a)  Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration at Olin’s corporate headquarters in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.
 
(b)  Olin shall pay all reasonable legal fees and expenses, as they become due,
which Executive may incur prior to the third anniversary of the expiration of
this Agreement to enforce this Agreement through arbitration or otherwise unless
the arbitrator determines that Executive had no reasonable basis for Executive’s
claim. Should Olin dispute the entitlement of Executive to such fees and
expenses, the burden of proof shall be on Olin to establish that Executive had
no reasonable basis for Executive’s claim.  All reimbursable expenses shall be
reimbursed to Executive as promptly as practicable and in any event not later
than the last day of the calendar year after the calendar year in which the
expenses are incurred, and the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year.
 
(c)  If any payment which is due to Executive pursuant to this Agreement has not
been paid within ten (10) days of the date on which such payment was due,
Executive shall be entitled to receive interest thereon from the due date until
paid at an annual rate of interest equal to the Prime Rate reported in the Wall
Street Journal, Northeast Edition, on the last business day of the month
preceding the due date, compounded annually.
 
SECTION 17.  Miscellaneous.  (a)  Except as specifically provided in
Section 18(d), no provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Executive and Olin.  No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
 
9

--------------------------------------------------------------------------------


(b)  The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect to the fullest extent
permitted by law.
 
(c)  Executive may not cumulate the benefits provided under this Agreement with
any severance or similar benefits (“Other Severance Benefits”) that Executive
may be entitled to by agreement with Olin (including, without limitation,
pursuant to the CIC Agreement or an employment, severance or termination
agreement, plan, arrangement or policy) or under applicable law in connection
with the termination of Executive’s employment.  Subject to Section 18(b), to
the extent that Executive receives any Other Severance Benefits, then the
payments and benefits payable hereunder to such participant shall be reduced by
a like amount.  To the extent Olin is required to provide payments or benefits
to any Executive under the Worker Adjustment and Retraining Notification Act (or
any state, local or foreign law relating to severance or dismissal benefits),
the benefits payable hereunder shall be first applied to satisfy such
obligation.
 
SECTION 18.  Section 409A.  (a)  It is intended that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder as in effect from time to time
(collectively, hereinafter, “Section 409A”), and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.
 
(b)  Neither Executive nor any of Executive's creditors or beneficiaries shall
have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with Olin or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the “Olin
Plans”) to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Executive or for Executive's benefit under any Olin Plan may not be reduced by,
or offset against, any amount owing by Executive to Olin or any of its
affiliates.
 
(c)  If, at the time of Executive's separation from service (within the meaning
of Section 409A), (i) Executive shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by
Olin from time to time) and (ii) Olin shall make a good faith determination that
an amount payable under an Olin Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Olin (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first business day after such six-month period.
 
10

--------------------------------------------------------------------------------


(d)  Notwithstanding any provision of this Agreement or any Olin Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, Olin reserves the right to make amendments to this Agreement and
any Olin Plan as Olin deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A.  In any case, except as specifically
provided in any Olin Plan, Executive is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on Executive or for
Executive's account in connection with any Olin Plan (including any taxes and
penalties under Section 409A), and neither Olin nor any affiliate shall have any
obligation to indemnify or otherwise hold Executive harmless from any or all of
such taxes or penalties.
 
(e)  For purposes of Section 409A, each installment of Executive Severance will
be deemed to be a separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).
 
{remainder of this page intentionally left blank}
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.
 
OLIN CORPORATION
 


 


 
______________________________
 


 
_________________________
 


 
11

--------------------------------------------------------------------------------

